Lupiano, J. (concurring).
While I fully indorse the rationale set forth in the memorandum for the list herein, the following observations are also made: grave overtones of lack of due process and a cavalier coercive atmosphere respecting the rights of Adele Cromitie, the respondent-appellant grandmother, are present in this record. These overtones are at odds with the statutory framework in which the Family Court was operating, and with the best interests of the child, Damon, and were strongly objected to by the petitioner-appellant, Commissioner of Social Services of the City of New York. Further, the rationale articulated by the Family Court in support of its orders appealed from herein are more appropriately addressed to the legislative branch of government and in no way constitute a proper legal predicate justifying the actions taken by the Family Court under the present statutory framework. The tenor of the Family Court’s initial order was to prepare Damon for adoptive placement, a determination not warranted at the early stage of the section 358-a proceeding, *56since Damon’s placement was voluntary and was to be only temporary. The applicable statute gives neither the commissioner nor the placing party any notice of the fact that by entering into a voluntary placement agreement for the temporary transfer of the care of a child to the commissioner, those parties may be subjecting themselves to a court order in a section 358-a proceeding prohibiting the return of the child to the placing party.
Further, the Family Court, in an effort to have its opinion on the merits of this case vigorously presented to this court, granted the application of a stranger to the child Damon to be appointed, solely for the purpose of the appeal, as guardian ad litem for Damon. Neither section 358-a of the Social Services Law, section 165 of the Family Court Act nor CPLR 1201 authorizes the appointment of a guardian ad litem for the purpose of defending the decision of a Judge which is on appeal. To allow the appointment of the guardian ad litem to stand would defeat the very purpose of the Legislature in providing a method whereby courts can appoint neutral representatives for children for the purposes of protecting their best interests in litigation. Indeed, subdivision (6) of section 358-a of the Social Services Law provides: “In any case where a hearing is directed by the family court judge he may, in his discretion, appoint a law guardian to represent the child, who shall be an attorney admitted to practice law in the state of New York” (emphasis supplied).
Sandler and Carro, JJ., concur with Milonas, J.; Kupferman, J. P., concurs in part and dissents in part in an opinion; Lupiano, J., concurs in a separate opinion.
Orders, Family Court, New York County, entered on July 22,1981, September 8,1981 and April 6,1982, respectively, reversed, on the law, without costs and without disbursements.